DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 11/3/2020. 
No claims have been cancelled.
No claims have been added. 
Claims 1-30 are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/3/2020, with respect to the objection of claim 24 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
On pages 9-11 of the remarks, in regard to claims 1, 14, 27 and 30, the Applicant disagrees with the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., “LAA Burst Frame Structure/Preamble Design and CRS Design”, 6/29/2017, WO 2017111857.  Specifically, the Applicant remarks:

Issue #1a:
“Claim 1 is not anticipated by Han, as Han does not disclose each and every element of claim 1. In particular, Han does not disclose or suggest "selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear ... wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies" because Han's disclosure of selection of a subcarrier separation is not a disclosure of selection of a channel reservation signal from amongst a plurality of predetermined channel reservation signals where CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies.”

Issue #1b:
“FIGURE 1, however, does not show a plurality of predetermined channel reservation signals. FIGURES 2a-d and 3a-c of Han, for example, relied upon by the Office Action as examples of a "plurality of predetermined channel reservation signals" are in fact LAA preamble structures, as described at paragraphs [0048]-[0054] of Han. Because Han explicitly distinguishes between an LAA preamble and a channel reservation signal, at paragraph [0042] and at FIGURE 1, with the channel reservation signal being transmitted prior to the LAA preamble, Han's disclosure of multiple LAA preamble structures is not a disclosure of a plurality of predetermined channel reservation signals, as recited in claim 1. For example, Han does not disclose selection of a channel reservation signal from among the structures of FIGURES 2-3 because FIGURES 2-3 are illustrations of LAA preamble structures, not channel reservation signals. Thus, Han fails to disclose "selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear," as recited in claim 1.”

Issue #1c:
“Thus, Han fails to disclose "selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear ... wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies," as recited in claim 1.”


The Examiner respectfully disagrees.  

	With regard to issue #1a above:
	Han et al. teaches “In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.” (0086).
Han et al. is teaching that an eNB has a plurality of “subcarrier spacing” from which to choose from and an appropriate selection of subcarrier spacing will provide a “channel reservation signal” which is not overly complex which enables a “UE” with a “low-complexity signal detector” to perform quick detection of the “channel reservation signal”, yet the appropriate choice of the “subcarrier spacing” also provides sufficient “detection performance”.  Where the appropriate choice of “subcarrier spacing” by the eNB is considered as required to be performed prior to the transmission of the “channel reservation signal”.   FIG. 11 illustrates a “Channel Reservation Signal” with “Shortened OFDM symbol #1”, etc. and a subcarrier spacing of K*delta f, where FIG. 10 illustrates the “duration” for the “Shortened OFDM symbol” based on “Subcarrier spacing”.  The “Channel Reservation Signal” and associated “Shortened OFDM symbol” as illustrated in FIG. 11 will be different based upon the eNB’s selection of subcarrier spacing which is selected in order to “strike a balance between detection complexity and detection performance” (0086).  For example as illustrated in FIG. 10, a subcarrier spacing of “15KHz” is associated with a “Shortened OFDM symbol duration” of 66.7us and a subcarrier “at least two of the plurality of predetermined channel reservation signals use different numerologies”, where “15KHz” is one numerology and “30KHz” is another numerology.

With regard to issue #1b above:
The Examiner agrees “Han's disclosure of multiple LAA preamble structures is not a disclosure of a plurality of predetermined channel reservation signals” as argued by the Applicant, however, the “disclosure of a plurality of predetermined reservation signals” is taught by Han as disclosed above with regards to issue #1a above.

With regard to issue #1c above:
Where Han teaches “A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle” (0042).  Where “channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle” maps to “selecting the channel reservation signal ... if the channel is clear”, where “idle” maps to “channel is clear”, where “channel reservation signal of variable length” “selecting the channel reservation signal”. Where “selecting a subcarrier spacing” maps to “use different numerologies”. Where "selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals” is discussed with regards to issue #1a above.

On pages 11-13 of the remarks, in regard to claims 2, 3, 5, 6-8, 10, 11, 13, 15, 16, 18, 19-21, 23, 24, 26 and 28 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 14, 16, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., “LAA Burst Frame Structure/Preamble Design and CRS Design”, 6/29/2017, WO 2017111857 (cited in Non-Final Rejection dated 8/5/2020).

As to claim 1:
Han et al. discloses:
A method of transmitting channel reservation signals, comprising: 
using a gating interval to gain access to a channel of a shared spectrum;
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)

“channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” is considered as included in “channel reservation signals” since it may include the “Request to Send (RTS)”
“CCA” time period FIG. 1 maps to “gating interval”,
“reservation” maps to “gain access”
“channel” maps to “channel”,
“unlicensed carrier to be used for an LAA burst is idle” maps to “shared”,
“LAA System Bandwidth”/FIGs. 2-3 maps to “spectrum”)

performing a clear channel assessment to determine if the channel is available; 
“performs a Clear Channel Assessment (CCA)...idle” maps to “performing a clear channel assessment to determine if the channel is available”, where “CCA” maps to “clear channel assessment”, “idle” maps to “available”)

selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear; and
(“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be 
(where
“channel reservation signal quickly ...Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance”/”detects that an unlicensed carrier to be used for an LAA burst is idle”/FIGs. 2-3 maps to “selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear”, where “strike a balance” maps to “selecting”, FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”, “idle” maps to “if the channel is clear”

transmitting the channel reservation signal if the channel is clear,
(where
“detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal” maps to “transmitting the channel reservation signal if the channel is clear”, where “transmitted” maps to “transmitting”, “channel reservation signal”/”LAA preamble” maps to “channel reservation signal”, “detects...idle” maps to “if the channel is clear”)

wherein each of the plurality of predetermined channel reservation signals comprises:
at least one preamble; and
FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”,
“LAA preamble” maps to “at least one preamble”)

at least one channel reservation (CR) message,
(“FIG. 2b illustrates an LAA preamble structure in accordance with another example (option 2 for LAA preamble structures occupying a number of OFDM symbols less than or equal to one). In this option, a PSS and an LAA burst control channel are transmitted within the LAA preamble. When the LAA preamble spans one full OFDM symbol, the PSS can occupy the central 6 Physical Resource Blocks (PRBs). When LAA preamble spans less than one OFDM symbol (e.g., a fractional OFDM Symbol), the PSS can occupy the central X PRBs, where X is a predefined value and X > 6. The value of X can depend on the number of aggregated subcarriers used for transmission of the LAA preamble. For example, when 2 subcarriers are grouped together to form 30 Hz subcarrier spacing, the PSS may occupy the central 12 PRBs (i.e., X = 12). The LAA burst control channel can be rate-matched on some or all available Resource Elements (REs) around the PSS.”; Han et al.; 0049)
(where
“at least one channel reservation (CR) message”

wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies.
(where
“Channel Reservation Signal”/FIG. 11 maps to “CR messages” 
Where “detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. ... Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance” also maps to “different numerologies”, where paragraph 0027 of the specification of the original disclosure also notes “numerology refers to...subcarrier spacing”, so “channel reservation signal”  with varying “subcarrier spacing” maps to “different numerologies”

As to claim 3:
Han et al. as described above does not explicitly teach:
wherein the CR preamble and the CR message of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology, wherein the radio access technologies comprise WIFI and NR-SS.

(“After L shortened OFDM symbols have been filled, a certain gap with of a duration (J avail ~ Tres) may exist. To ensure that WiFi will not transmit the data during this interval”; Han et al.; 0083)
(“For example, a 5G radio frame may include frames and sub-frames with significantly shorter time durations. For instance, each frame in a 5G system may have a duration of 0.5 ms, 1.0 ms, 2 ms, 5 ms, or another desired time duration.”; Han et al.; 00155)
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with 
(where
“subcarrier separation” maps to “common numerology”,
“LAA Burst Control Channel”/FIG. 2c illustrates the “LAA Burst Control Channel” with “Fractional OFDM symbol” and illustrates the “LAA Preamble” with “Full OFDM symbol” which maps to “different numerologies”
“WiFi” maps to “WiFi”,
“5G”/”LAA” maps to “NR-SS”

As to claim 14:
Han et al. discloses:
An apparatus for transmitting channel reservation signals, comprising:
means for using a gating interval to gain access to a channel of a shared spectrum; 
 (“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an 
(where
“eNB” maps to “apparatus”,
“channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” is considered as included in “channel reservation signals” since it may include the “Request to Send (RTS)”
“CCA” time period FIG. 1 maps to “gating interval”,
“reservation” maps to “gain access”
“channel” maps to “channel”,
“unlicensed carrier to be used for an LAA burst is idle” maps to “shared”,
“LAA System Bandwidth”/FIGs. 2-3 maps to “spectrum”)

means for performing a clear channel assessment to determine if the channel is available; 
 “performs a Clear Channel Assessment (CCA)...idle” maps to “performing a clear channel assessment to determine if the channel is available”, where “CCA” maps to “clear channel assessment”, “idle” maps to “available”)

means for selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear; and
(“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)
(where
“channel reservation signal quickly ...Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance”/”detects that an unlicensed carrier to be used for an LAA burst is idle”/FIGs. 2-3 maps to “selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear”, where “strike a balance” maps to “selecting”, FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”, “idle” maps to “if the channel is clear”

means for transmitting the channel reservation signal if the channel is clear; 
 (where
“transmitting the channel reservation signal if the channel is clear”, where “transmitted” maps to “transmitting”, “channel reservation signal”/”LAA preamble” maps to “channel reservation signal”, “detects...idle” maps to “if the channel is clear”)

wherein each of the plurality of predetermined channel reservation signals comprises:
at least one preamble; and
FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”,
“LAA preamble” maps to “at least one preamble”)

at least one channel reservation (CR) message,
(“FIG. 2b illustrates an LAA preamble structure in accordance with another example (option 2 for LAA preamble structures occupying a number of OFDM symbols less than or equal to one). In this option, a PSS and an LAA burst control channel are transmitted within the LAA preamble. When the LAA preamble spans one full OFDM symbol, the PSS can occupy the central 6 Physical Resource Blocks (PRBs). When LAA preamble spans less than one OFDM symbol (e.g., a fractional OFDM Symbol), the PSS can occupy the central X PRBs, where X is a predefined value and X > 6. The value of X can depend on 
(where
“RTS” and “LAA burst control channel” maps to “at least one channel reservation (CR) message”

wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies.
(where
“Channel Reservation Signal”/FIG. 11 maps to “CR messages” 
Where “detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. ... Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance” also maps to “different numerologies”, where paragraph 0027 of the specification of the original disclosure also notes “numerology refers to...subcarrier spacing”, so “channel reservation signal”  with varying “subcarrier spacing” maps to “different numerologies”

As to claim 16:
Han et al. as described above does not explicitly teach:
wherein the CR preamble and the CR message of the selected CR signal use a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology, wherein the radio access technologies comprise WIFI and NR-SS.
(“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)
(“After L shortened OFDM symbols have been filled, a certain gap with of a duration (J avail ~ Tres) may exist. To ensure that WiFi will not transmit the data during this interval”; Han et al.; 0083)
(“For example, a 5G radio frame may include frames and sub-frames with significantly shorter time durations. For instance, each frame in a 5G system may have a duration of 0.5 ms, 1.0 ms, 2 ms, 5 ms, or another desired time duration.”; Han et al.; 00155)
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel 
(where
“subcarrier separation” maps to “common numerology”,
“LAA Burst Control Channel”/FIG. 2c illustrates the “LAA Burst Control Channel” with “Fractional OFDM symbol” and illustrates the “LAA Preamble” with “Full OFDM symbol” which maps to “different numerologies”
“WiFi” maps to “WiFi”,
“5G”/”LAA” maps to “NR-SS”

As to claim 27:
Han et al. discloses:
An apparatus to transmit channel reservation signals, comprising: a memory;
a radio frequency (RF) resource; and
a processor coupled to the memory and the RF resource, configured to:
 use a gating interval to gain access to a channel of a shared spectrum; 
 (“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)
(where
“eNB” maps to “apparatus”,
“Memory”/FIG. 23 maps to “memory”,
“Processor(s)”/FIG. 23 maps to “processor”,
“Transceiver”/FIG. 23 maps to “a radio frequency (RF) resource”
“channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” is considered as included in “channel reservation signals” since it may include the “Request to Send (RTS)”
“gating interval”,
“reservation” maps to “gain access”
“channel” maps to “channel”,
“unlicensed carrier to be used for an LAA burst is idle” maps to “shared”,
“LAA System Bandwidth”/FIGs. 2-3 maps to “spectrum”)

perform a clear channel assessment to determine if the channel is available; 
 “performs a Clear Channel Assessment (CCA)...idle” maps to “performing a clear channel assessment to determine if the channel is available”, where “CCA” maps to “clear channel assessment”, “idle” maps to “available”)

select the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear, and
 (“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)
(where
“selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear”, where “strike a balance” maps to “selecting”, FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”, “idle” maps to “if the channel is clear”

transmit the channel reservation signal if the channel is clear
 (where
“detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal” maps to “transmitting the channel reservation signal if the channel is clear”, where “transmitted” maps to “transmitting”, “channel reservation signal”/”LAA preamble” maps to “channel reservation signal”, “detects...idle” maps to “if the channel is clear”)

wherein each of the plurality of predetermined channel reservation signals comprises:
at least one preamble; and
FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”,
“LAA preamble” maps to “at least one preamble”)

at least one channel reservation (CR) message,
(“FIG. 2b illustrates an LAA preamble structure in accordance with another example (option 2 for LAA preamble structures occupying a number of OFDM symbols less than or equal to one). In this option, a PSS and an LAA burst control channel are transmitted within the LAA preamble. When the LAA preamble spans one full OFDM symbol, the PSS can occupy the central 6 Physical Resource Blocks (PRBs). When LAA preamble spans less than one OFDM symbol (e.g., a fractional OFDM Symbol), the PSS can occupy the central X PRBs, where X is a predefined value and X > 6. The value of X can depend on the number of aggregated subcarriers used for transmission of the LAA preamble. For example, when 2 subcarriers are grouped together to form 30 Hz subcarrier spacing, the PSS may occupy the central 12 PRBs (i.e., X = 12). The LAA burst control channel can be rate-matched on some or all available Resource Elements (REs) around the PSS.”; Han et al.; 0049)
(where
“RTS” and “LAA burst control channel” maps to “at least one channel reservation (CR) message”

wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies.
(where
“Channel Reservation Signal”/FIG. 11 maps to “CR messages” 
“different numerologies”, where paragraph 0027 of the specification of the original disclosure also notes “numerology refers to...subcarrier spacing”, so “channel reservation signal”  with varying “subcarrier spacing” maps to “different numerologies”

As to claim 30:
Han et al. discloses:
A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an apparatus to transmit channel reservation signals, comprising:
use a gating interval to gain access to a channel of a shared spectrum;  (“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send 
(where
“eNB” maps to “apparatus”,
 “Processor(s)”/FIG. 23 maps to “processor”,
 “channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” is considered as included in “channel reservation signals” since it may include the “Request to Send (RTS)”
“CCA” time period FIG. 1 maps to “gating interval”,
“reservation” maps to “gain access”
“channel” maps to “channel”,
“unlicensed carrier to be used for an LAA burst is idle” maps to “shared”,
“LAA System Bandwidth”/FIGs. 2-3 maps to “spectrum”)

perform a clear channel assessment to determine if the channel is available; 
“performing a clear channel assessment to determine if the channel is available”, where “CCA” maps to “clear channel assessment”, “idle” maps to “available”)

select a channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear; and
 (“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)
(where
“channel reservation signal quickly ...Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance”/”detects that an unlicensed carrier to be used for an LAA burst is idle”/FIGs. 2-3 maps to “selecting the channel reservation signal from amongst a plurality of predetermined channel reservation signals if the channel is clear”, where “strike a balance” maps to “selecting”, FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”, “idle” maps to “if the channel is clear”

transmit the channel reservation signal if the channel is clear

“detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal” maps to “transmitting the channel reservation signal if the channel is clear”, where “transmitted” maps to “transmitting”, “channel reservation signal”/”LAA preamble” maps to “channel reservation signal”, “detects...idle” maps to “if the channel is clear”)

wherein each of the plurality of predetermined channel reservation signals comprises:
at least one preamble; and
FIGs. 1, 2, 3 illustrate “plurality of predetermined channel reservation signals”,
“LAA preamble” maps to “at least one preamble”)

at least one channel reservation (CR) message,
(“FIG. 2b illustrates an LAA preamble structure in accordance with another example (option 2 for LAA preamble structures occupying a number of OFDM symbols less than or equal to one). In this option, a PSS and an LAA burst control channel are transmitted within the LAA preamble. When the LAA preamble spans one full OFDM symbol, the PSS can occupy the central 6 Physical Resource Blocks (PRBs). When LAA preamble spans less than one OFDM symbol (e.g., a fractional OFDM Symbol), the PSS can occupy the central 
(where
“RTS” and “LAA burst control channel” maps to “at least one channel reservation (CR) message”

wherein CR messages of at least two of the plurality of predetermined channel reservation signals use different numerologies.
(where
“Channel Reservation Signal”/FIG. 11 maps to “CR messages” 
Where “detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. ... Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance” also maps to “different numerologies”, where paragraph 0027 of the specification of the original disclosure also notes “numerology refers to...subcarrier spacing”, so “channel reservation signal”  with varying “subcarrier spacing” maps to “different numerologies”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 7, 8, 10, 13, 15, 19, 20, 21, 23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., “LAA Burst Frame Structure/Preamble Design and CRS Design”, 6/29/2017, WO 2017111857 (cited in Non-Final Rejection dated 8/5/2020) in view of Belghoul et al. US 20180227911 (cited in Non-Final Rejection dated 12/10/2019).

As to claim 2:
Han et al. as described above does not explicitly teach:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…

However, Belghoul et al. further teaches a TXOP capability which includes:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 6:
Han et al. discloses:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a radio access technology, wherein the selected channel reservation signal is understood by devices with different numerologies in the same radio access technology family.
(“In one example, if a PSS and/or an SSS is supported in the LAA preamble, the existing 3GPP-LTE-Release-8 PSS signal or SSS signal may be reused. In particular, the PSS can carry 3 cell identities and the SSS can carry 
(“Additional systems and technologies of the present disclosure provide channel reservation signal designs for LAA operation. Some examples provide mechanisms to generate channel reservation signals. Additional examples provide reference symbol designs for cases in which a channel reservation signal is generated based on a subcarrier spacing larger than the subcarrier spacing of 3GPP LTE release 8. LAA burst frame structure”; Han et al.; 0040)
(where
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for transmission of a “SSS”/”PSS” for “3GPP-LTE-Relese-8” to indicate “3GPP” operation which maps to “the selected channel reservation signal provides an indication that the channel is reserved to operate according to a radio access technology”
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “release 8” devices operating with “release 8” numerology/subcarrier spacing and for devices operating with a 3GPP LTE release using “subcarrier spacing larger than the subcarrier spacing of 3GPP LTE release 8” to perform recognition of channel reservation which “the selected channel reservation signal is understood by devices with different numerologies in the same radio access technology family”

As to claim 7:
Han et al. as described above does not explicitly teach:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a numerology, wherein the selected channel reservation signal is understood by different radio access technologies.

However, Belghoul et al. further teaches a TXOP capability which includes:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a numerology, wherein the selected channel reservation signal is understood by different radio access technologies.
 (“In 504, once the LBT procedure is successful, the BS 102 may reserve the wireless medium for a certain length of time, which may be referred to as a transmit opportunity (TXOP). In order to reserve the wireless medium, the BS 102 may transmit a reservation signal, such as a Wi-Fi preamble, which may indicate the length of the TXOP being reserved by the BS 102.”; Belghoul et al.; 0075)
(“As shown, FIG. 6 illustrates a possible standalone deployment. In this example, a cellular base station may provide a standalone 5G NR carrier in 
(where
The specification of the original disclosure in paragraph 0027 notes “numerology” as referring to “TTI”, where “TXOP”/”reserving the carrier for a transmit opportunity” is considered as analogous to “TTI”, where “TXOP” maps to “numerology” and where “TXOP” is considered as being understood by “Wi-FI” and also “5G NR” which maps to “understood by different radio access technologies”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 8:
Han et al. discloses:
wherein the radio access technology is WiFi or an NR-SS technology.

(“For example, a 5G radio frame may include frames and sub-frames with significantly shorter time durations. For instance, each frame in a 5G system may have a duration of 0.5 ms, 1.0 ms, 2 ms, 5 ms, or another desired time duration.”; Han et al.; 00155)
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)
(where
 “WiFi” maps to “WiFi”,
“5G”/”LAA” maps to “NR-SS”

As to claim 10:
Han et al. discloses:
wherein the numerology comprises a 15khz, 30Khz, or 60khz subcarrier spacing, wherein the numerologies belong to the same radio access technology family.
(“In one example, a larger subcarrier spacing can be employed to create a fractional OFDM symbol. For instance, a 30 kilohertz (KHz) subcarrier spacing can be used to generate an OFDM symbol with a duration of 33.3μ$. The larger subcarrier spacing can be defined, for example, as Af = K■ Af, where Af = 15KHz refers to the subcarrier spacing as defined in 3GPP LET Release 8. In order to keep the same sampling rate as 3GPP LTE release 8 (or an integer multiple thereof), K = 2N subcarriers can be specified (where N > 1 is an integer).”; Han et al.; 0057)
(where
“15KHZ”/”30KHz”/”60KHz”/FIGs. 12-13
“3GPP” maps to “belong to the same radio access technology family”

As to claim 13:
Han et al. as described above does not explicitly teach:
transmitting the channel reservation preamble of the selected channel reservation signal which can be detected with a receiver having either an NR-SS or a WiFi said numerology; and transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology.

However, Belghoul et al. further teaches a TXOP capability which includes:
transmitting the channel reservation preamble of the selected channel reservation signal which can be detected with a receiver having either an NR-SS or a WiFi said numerology; and transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology.
 (“In 504, once the LBT procedure is successful, the BS 102 may reserve the wireless medium for a certain length of time, which may be referred to as a transmit opportunity (TXOP). In order to reserve the wireless medium, the BS 102 may transmit a reservation signal, such as a Wi-Fi preamble, which may indicate the length of the TXOP being reserved by the BS 102.”; Belghoul et al.; 0075)
(“As shown, FIG. 6 illustrates a possible standalone deployment. In this example, a cellular base station may provide a standalone 5G NR carrier in unlicensed bandwidth. To provide service, the base station (which may be referred to as a gNB in the 5G NR context) may perform NR LBT procedure, and, upon successful LBT, transmit a preamble reserving the carrier for a transmit opportunity of some length of time (e.g., 8 to 10 ms, or any of various other possible values).”; Belghoul et al.; 0083)
(where
“numerology” and where “TXOP” is considered as being understood by “Wi-FI” and also “5G NR” which maps to “transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 15:
Han et al. as described above does not explicitly teach:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…

However, Belghoul et al. further teaches a TXOP capability which includes:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 19:
Han et al. discloses:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a radio access technology, wherein the selected channel reservation signal is understood by devices with different numerologies in the same radio access technology family.
(“In one example, if a PSS and/or an SSS is supported in the LAA preamble, the existing 3GPP-LTE-Release-8 PSS signal or SSS signal may be reused. In particular, the PSS can carry 3 cell identities and the SSS can carry 
(“Additional systems and technologies of the present disclosure provide channel reservation signal designs for LAA operation. Some examples provide mechanisms to generate channel reservation signals. Additional examples provide reference symbol designs for cases in which a channel reservation signal is generated based on a subcarrier spacing larger than the subcarrier spacing of 3GPP LTE release 8. LAA burst frame structure”; Han et al.; 0040)
(where
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for transmission of a “SSS”/”PSS” for “3GPP-LTE-Relese-8” to indicate “3GPP” operation which maps to “the selected channel reservation signal provides an indication that the channel is reserved to operate according to a radio access technology”
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “release 8” devices operating with “release 8” numerology/subcarrier spacing and for devices operating with a 3GPP LTE release using “subcarrier spacing larger than the subcarrier spacing of 3GPP LTE release 8” to perform recognition of channel reservation which “the selected channel reservation signal is understood by devices with different numerologies in the same radio access technology family”

As to claim 20:
Han et al. as described above does not explicitly teach:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a numerology, wherein the selected channel reservation signal is understood by different radio access technologies.

However, Belghoul et al. further teaches a TXOP capability which includes:
wherein the selected channel reservation signal provides an indication that the channel is reserved to operate according to a numerology, wherein the selected channel reservation signal is understood by different radio access technologies.
 (“In 504, once the LBT procedure is successful, the BS 102 may reserve the wireless medium for a certain length of time, which may be referred to as a transmit opportunity (TXOP). In order to reserve the wireless medium, the BS 102 may transmit a reservation signal, such as a Wi-Fi preamble, which may indicate the length of the TXOP being reserved by the BS 102.”; Belghoul et al.; 0075)
(“As shown, FIG. 6 illustrates a possible standalone deployment. In this example, a cellular base station may provide a standalone 5G NR carrier in 
(where
The specification of the original disclosure in paragraph 0027 notes “numerology” as referring to “TTI”, where “TXOP”/”reserving the carrier for a transmit opportunity” is considered as analogous to “TTI”, where “TXOP” maps to “numerology” and where “TXOP” is considered as being understood by “Wi-FI” and also “5G NR” which maps to “understood by different radio access technologies”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 21:
Han et al. discloses:
wherein the radio access technology is WiFi or an NR-SS technology.

(“For example, a 5G radio frame may include frames and sub-frames with significantly shorter time durations. For instance, each frame in a 5G system may have a duration of 0.5 ms, 1.0 ms, 2 ms, 5 ms, or another desired time duration.”; Han et al.; 00155)
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)
(where
 “WiFi” maps to “WiFi”,
“5G”/”LAA” maps to “NR-SS”

As to claim 23:
Han et al. discloses:
wherein the numerology comprises a 15khz, 30Khz, or 60khz subcarrier spacing, wherein the numerologies belong to the same radio access technology family.
(“In one example, a larger subcarrier spacing can be employed to create a fractional OFDM symbol. For instance, a 30 kilohertz (KHz) subcarrier spacing can be used to generate an OFDM symbol with a duration of 33.3μ$. The larger subcarrier spacing can be defined, for example, as Af = K■ Af, where Af = 15KHz refers to the subcarrier spacing as defined in 3GPP LET Release 8. In order to keep the same sampling rate as 3GPP LTE release 8 (or an integer multiple thereof), K = 2N subcarriers can be specified (where N > 1 is an integer).”; Han et al.; 0057)
(where
“15KHZ”/”30KHz”/”60KHz”/FIGs. 12-13
“3GPP” maps to “belong to the same radio access technology family”

As to claim 26:
Han et al. as described above does not explicitly teach:
means for transmitting the channel reservation preamble of the selected channel reservation signal which can be detected with a receiver having either an NR-SS or a WiFi said numerology; and

means for transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology.

However, Belghoul et al. further teaches a TXOP capability which includes:
means for transmitting the channel reservation preamble of the selected channel reservation signal which can be detected with a receiver having either an NR-SS or a WiFi said numerology; and
means for transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology.
 (“In 504, once the LBT procedure is successful, the BS 102 may reserve the wireless medium for a certain length of time, which may be referred to as a transmit opportunity (TXOP). In order to reserve the wireless medium, the BS 102 may transmit a reservation signal, such as a Wi-Fi preamble, which may indicate the length of the TXOP being reserved by the BS 102.”; Belghoul et al.; 0075)
(“As shown, FIG. 6 illustrates a possible standalone deployment. In this example, a cellular base station may provide a standalone 5G NR carrier in unlicensed bandwidth. To provide service, the base station (which may be referred to as a gNB in the 5G NR context) may perform NR LBT procedure, and, upon successful LBT, transmit a preamble reserving the carrier for a transmit opportunity of some length of time (e.g., 8 to 10 ms, or any of various other possible values).”; Belghoul et al.; 0083)
(where
“numerology” and where “TXOP” is considered as being understood by “Wi-FI” and also “5G NR” which maps to “transmitting the channel reservation message of the selected channel reservation signal with both an NR-SS and a WiFi said numerology”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.

As to claim 28:
Han et al. as described above does not explicitly teach:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…

However, Belghoul et al. further teaches a TXOP capability which includes:
wherein the CR message of each channel reservation signal may indicate at least one of transmission opportunity (TXOP), or…


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the TXOP capability as taught by preamble of Belghoul et al., the benefits improved detection performance (Han et al.; 0070) with improved collision prevention (Belghoul et al.; 0075) are achieved.


Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., “LAA Burst Frame Structure/Preamble Design and CRS Design”, 6/29/2017, WO 2017111857 (cited in Non-Final Rejection dated 8/5/2020) in view of Seok US 20180167821 (cited in Non-Final Rejection dated 12/10/2019).

As to claim 5:
Han et al. discloses:
wherein the CR preamble and the CR message of the selected CR signal use uses a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology and the CR message is generated using a largest subcarrier spacing; and....
(“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)

(where
“subcarrier spacing” maps to “uses a common numerology”,
FIGs. 1, 2, 3, illustrate “different numerologies” with “Fractional or Full OFDM symbol”/”Two Full or Fractional OFDM Symbols”
“subcarrier spacing” of “1920 KHz” as illustrated in FIGs. 12-13 is the largest subcarrier spacing noted in Han et al.

Han et al. as described above does not explicitly teach:
wherein the selected CR signal comprises multiple repeated instances of the CR message

However, Seok further teaches a duplicate capability which includes:
wherein the selected CR signal comprises multiple repeated instances of the CR message
(“That is, if the eNB of the LTE/LTE-A system desires to use a channel bandwidth exceeding 40 MHz and less than or equal to 80 MHz in the unlicensed band, the WLAN preamble may be transmitted through the full channel bandwidth for transmission of downlink data by overlapping (or being duplicated) in unit of the 20 MH channel bandwidth. That is, the first WLAN preamble may be transmitted through the 20 MHz channel bandwidth in total of an 80 MHz channel bandwidth, and the duplicated WLAN preamble may be transmitted through each of 20 MHz channel bandwidths included in a remaining 60 MHz channel bandwidth.”; Seok et al.; 0106)
(where “duplicate” maps to “repeating”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the duplicate capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the duplicate capability as taught by preamble of Seok et al., the benefits improved detection performance (Han et al.; 0070) with reduced collisions (Seok; 0069) are achieved.

As to claim 18:

wherein the CR preamble and the CR message of the selected CR signal use uses a common numerology understood by at least one of different radio access technologies, and different numerologies in the same radio access technology and the CR message is generated using a largest subcarrier spacing; and....
(“In order to allow a UE to detect a channel reservation signal quickly with a low-complexity signal detector, a subcarrier separation that results in a shorter symbol duration and a smaller number of samples in the time domain can be selected. However, a relatively large number of samples can ensure detection robustness for the channel reservation signal. Hence, when selecting a subcarrier spacing, it may be helpful to strike a balance between detection complexity and detection performance.”; Han et al.; 0086)

(where
“subcarrier spacing” maps to “uses a common numerology”,
FIGs. 1, 2, 3, illustrate “different numerologies” with “Fractional or Full OFDM symbol”/”Two Full or Fractional OFDM Symbols”
“subcarrier spacing” of “1920 KHz” as illustrated in FIGs. 12-13 is the largest subcarrier spacing noted in Han et al.

Han et al. as described above does not explicitly teach:
wherein the selected CR signal comprises multiple repeated instances of the CR message

However, Seok further teaches a duplicate capability which includes:
wherein the selected CR signal comprises multiple repeated instances of the CR message
(“That is, if the eNB of the LTE/LTE-A system desires to use a channel bandwidth exceeding 40 MHz and less than or equal to 80 MHz in the unlicensed band, the WLAN preamble may be transmitted through the full channel bandwidth for transmission of downlink data by overlapping (or being duplicated) in unit of the 20 MH channel bandwidth. That is, the first WLAN preamble may be transmitted through the 20 MHz channel bandwidth in total of an 80 MHz channel bandwidth, and the duplicated WLAN preamble may be transmitted through each of 20 MHz channel bandwidths included in a remaining 60 MHz channel bandwidth.”; Seok et al.; 0106)
(where “duplicate” maps to “repeating”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the duplicate capability of Belghoul et al. into Han et al. By modifying the preamble of Han et al. to include the duplicate capability as taught by preamble of Seok et al., the benefits improved detection performance (Han et al.; 0070) with reduced collisions (Seok; 0069) are achieved.

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., “LAA Burst Frame Structure/Preamble Design and CRS Design”, 6/29/2017, WO 2017111857 (cited in Non-Final Rejection dated 8/5/2020) in view of Belghoul et al. US 20180227911 (cited in Non-Final Rejection dated 12/10/2019) and in further view of Son et al. US 20190335487 (cited in Non-Final Rejection dated 12/10/2019).

As to claim 11:
Han et al. discloses:
channel reservation [signal]
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)

“channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” is considered as included in “channel reservation signals” since it may include the “Request to Send (RTS)”

Han et al. as described above does not explicitly teach:
wherein a common said numerology is used for detecting the selected ...signal, while at least one different said numerology is used for detecting data.

However, Son et al. further teaches a FFT capability which includes:
wherein a common said numerology is used for detecting the selected channel reservation signal, while at least one different said numerology is used for detecting data. (see FIG. 8, “Legacy Preamble 64FFT/20MHz” and “LR Preamble/Signaling 32 FFT/2.5MHz..LR Data; Son et al., where paragraph 0027 of the specification of the original disclosure notes “numerology” refers to “FFT size”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FFT capability of Son et al. into Han et al. By modifying the signaling of Han et al. to include the 

As to claim 24:
Han et al. discloses:
channel reservation [signal]
(“FIG. 1 illustrates an LAA burst frame structure in accordance with example. A channel reservation signal of variable length can be transmitted at the beginning of the LAA burst after an eNB performs a Clear Channel Assessment (CCA) or an extended CCA and detects that an unlicensed carrier to be used for an LAA burst is idle. An LAA preamble can be transmitted after the channel reservation signal in order to, for example, facilitate Automatic Gain Control (AGC), facilitate coarse and/or fine synchronization for UEs, provide an optional Request to Send (RTS), and/or provide certain information regarding the transmission of the LAA burst. In general, the LAA preamble can be aligned with an OFDM symbol boundary and a gap between the starting position of the LAA burst and the OFDM symbol boundary can be used to transmit the channel reservation signal.”; 0042)
(where
“channel reservation signal...can be transmitted” maps to “transmitting channel reservation signals”, where “channel reservation signal”/”LAA Preamble”/”RTS” maps to “channel reservation signals”, where “LAA Preamble” “channel reservation signals” since it may include the “Request to Send (RTS)”

Han et al. as described above does not explicitly teach:
wherein a said common said numerology is used for detecting the selected ...signal, while at least one different said numerology is used for detecting data.

However, Son et al. further teaches a FFT capability which includes:
wherein a said common said numerology is used for detecting the selected channel reservation signal, while at least one different said numerology is used for detecting data. (see FIG. 8, “Legacy Preamble 64FFT/20MHz” and “LR Preamble/Signaling 32 FFT/2.5MHz..LR Data; Son et al., where paragraph 0027 of the specification of the original disclosure notes “numerology” refers to “FFT size”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FFT capability of Son et al. into Han et al. By modifying the signaling of Han et al. to include the FFT capability as taught by signaling of Son et al., the benefits of long distance transmission (Son et al.; 0008) are achieved.

Allowable Subject Matter
Claim(s) 4, 9, 12, 17, 22 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464